               Case 1:20-cr-00096-CM Document 8 Filed 02/24/20 Page 1 of 1
                                       ·      U.S. Department of Justice

                                                                                                                       United States Attorney
                                                                                                                       Southern District of New York
                                                                                                                       The Silvio J. Mollo Building
                                                                                                                       One Saint Andrew's Plaza
                                                                                                                       New York, New York 10007



                                                                                                                       February 24, 2020




The Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse

;
 500 Pearl Street
 New  York ' Ny   100
                        '.l r r-· w; 1:1 r\
                      0:7 , !,I,,,
                      't~{t t r•" '. t ; rs
                           ~
                           ]I
                                'f     j t. , ~•
                                     A ~ 'J i •...Ji
                                          ,!
                                                       rr
                                                       ~
                                                          i',r-.
                                                       , . I
                                                       ;·~~;

                                                       ti, ~:i
                                                                 +
                                                                 }j
                                                                      '
                                                                          ~
                                                                          "'
                                                                               ! ~!
                                                                               j
                                                                                      ,,f'\r:nrn
                                                                                      •:
                                                                               .:,; .,A'
                                                                                           1
                                                                                               l o.
                                                                                           -'.:l
                                                                                                   t   ~
                                                                                                       ~
                                                                                                             \
                                                                                                           "l.
                                                                                                                 ~ ~
                                                                                                                   ~    •
                                                                                                   A "' ,: i ~.,,-, f.1 ~
                                                                                                                            i



     Re:       United States v. Jason Rivera, 20 CR 96 (CM)

Dear Judge McMahon,

        With the consent of Mr. Schneider, the Government writes to request respectfully that the
Court exclude time under the Speedy Trial Act from today, February 24, 2020, through March 24,
2020-the date to which the Government understands ihat the conference previously scheduled
for February 20, 2020 has been adjourned-pursuant to 18 U.S.C. § 316l(h)(7) on the basis that
the interests of the public and the defendant in a speedy trial are outweighed here by the interests
of the defendant in having additional time in which to review discovery, prepare any applicable
motion, and explore a pretrial disposition.

                                                                                                       Respectfully submitted,

                                                                                                       GEOFFREY S. BERMAN
                                                                                                       United States Attorney



                                                                                           By:             J'km-.~ Wkfi
                                                                                                       Thomas John Wright
                                                                                                       Assistant United States Attorney
                                                                                                       (212) 637-2295

cc: Jeremy Schneider (Counsel to Defendant Jason Rivera) (by ECF)
